Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-10 are directed to non-elected group without traverse.  Accordingly, claims 6-10 have been canceled.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

3.  	Authorization for this examiner’s amendment was given by Attorney
Joseph J. Mayo (Reg. No. 53,288) on June 09, 2022.

1.	(currently amended) A No-SQL repository DataBase (RepoDB) for handling multiple legacy environments and registering a wide variety of configurations by storing technical data to support end-to-end (E2E) automation and authorization of standard service requests (SSR), wherein said RepoDB comprises: 
 	a table stored in said RepoDB that is configured to hold said technical data in No-SQL format and for providing managed services in complex environments using at least one other database and for automation of Database SSR’s, 
 	wherein the RepoDB is configured to 
store said technical data concerning configuration items or control instances (CI) in said RepoDB, and 
send the technical data to a graphical user interface (GUI) of a services orchestration platform used by an end-user or a service requestor to present the technical data to said end-user or said service requestor in the GUI of a user computer, 
 	wherein the GUI is configured to 
enable a dedicated user to select a new order of said standard service requests from a catalogue of said services orchestration platform, and 
prompt, after said select said new order, said dedicated user to further select a configuration item so as to populate controls or attributes commands in the GUI via ; and,
 	wherein each line of the table stored in the RepoDB defines said configuration items (CI) corresponding to a system identity with an attribute sys_id and including a creator name and date of creation, an updater name and date of update, a type of system and a string of technical detail data in JavaScript Object Notation (JSON) format; wherein said type of system comprises host, instance, software set and database.

3.	(canceled).

4.	(canceled). 

5.	(currently amended) A system for automation of services standard requests (SSR) that uses a repository DataBase (RepoDB) in a service provision computing infrastructure, said system comprising:
a processor comprising computing means implementing a services orchestration platform for orchestration and configuration management of services in the service provision computing infrastructure;
 	an automation execution engine for technical configuration management and automation of components of the service provision computing infrastructure;
 	a graphical user interface (GUI) of a dedicated user;
 	wherein the RepoDB interacts with the services orchestration platform for interaction with end-user GUI controls through controls including said SSR; or the automation execution engine for updates after changes and execution of said SSR required by a command sent by the services orchestration platform to the automation execution engine to let execute the command on a target database defined by a configuration item selected by the dedicated user using the GUI; and,
 	wherein each line of a table stored in the RepoDB defines said configuration items (CI) corresponding to a system identity with an attribute sys_id and including a creator name and date of creation, an updater name and date of update, a type of system and a string of technical detail data in JavaScript Object Notation (JSON) format; wherein said type of system comprises host, instance, software set and database.

6.	(canceled).

7.	(canceled).

8.	(canceled).

9.	(canceled).

10.	(canceled).

Allowable Subject Matter
 	Claims 1-2 and 5 are allowed. Claims 3-4 and 6-10 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: 
 	Regarding claim 1, The prior art of records (See PTO-892) do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “A No-SQL repository DataBase (RepoDB) for handling multiple legacy environments and registering a wide variety of configurations by storing technical data to support end-to-end (E2E) automation and authorization of standard service requests (SSR), wherein said RepoDB comprises: a table stored in said RepoDB that is configured to hold said technical data in No-SQL format and for providing managed services in complex environments using at least one other database and for automation of Database SSR’s, wherein the RepoDB is configured to store said technical data concerning configuration items or control instances (CI) in said RepoDB, and send the technical data to a graphical user interface (GUI) of a services orchestration platform used by an end-user or a service requestor to present the technical data to said end-user or said service requestor in the GUI of a user computer, wherein the GUI is configured to enable a dedicated user to select a new order of said standard service requests from a catalogue of said services orchestration platform, and prompt, after said select said new order, said dedicated user to further select a configuration item so as to populate controls or attributes commands in the GUI via a message, containing data to be loaded and sent by the RepoDB to the services orchestration platform; and, wherein each line of the table stored in the RepoDB defines said configuration items (CI) corresponding to a system identity with an attribute sys_id and including a creator name and date of creation, an updater name and date of update, a type of system and a string of technical detail data in JavaScript Object Notation (JSON) format; wherein said type of system comprises host, instance, software set and database”.
 	Regarding claim 5, The prior art of records (See PTO-892) do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “a system for automation of services standard requests (SSR) that uses a repository DataBase (RepoDB) in a service provision computing infrastructure, said system comprising: a processor comprising computing means implementing a services orchestration platform for orchestration and configuration management of services in the service provision computing infrastructure; an automation execution engine for technical configuration management and automation of components of the service provision computing infrastructure; a graphical user interface (GUI) of a dedicated user; wherein the RepoDB through a communication network, interacts with the services orchestration platform for interaction with end-user GUI controls through controls including said SSR; or the automation execution engine for updates after changes and execution of said SSR required by a command sent by the services orchestration platform to the automation execution engine to let execute the command on a target database defined by a configuration item selected by the dedicated user using the GUI; and, wherein each line of a table stored in the RepoDB defines said configuration items (CI) corresponding to a system identity with an attribute sys_id and including a creator name and date of creation, an updater name and date of update, a type of system and a string of technical detail data in JavaScript Object Notation (JSON) format; wherein said type of system comprises host, instance, software set and database.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly
labeled “Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163